§§

FILED

UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF CoLUMBIA MAY ~ 5 2010
Clerk, U.S. District & Bankruptcy
Courts for the Distrlct ot Columbla

Neil A. Floyd, )
)
Plaintiff, )

) ‘1 )*4

v, ) Civil Action No.  U./ (
)
District of Columbia Government )
Child Support Office, )
)
Defendant. )

MEMORANDUM OPINION

This matter is before the Court on the plaintiffs pro se complaint and application to
proceed in forma pauperis. The Court will grant the plaintiff s application and dismiss the
complaint for lack of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. S(a). Failure to
plead such facts warrants dismissal of the action. See Fed. R. Civ. P. l2(h)(3).

The plaintiff, a District of Columbia resident, seeks an order to compel the District’s
Child Support Office to reimburse him for $210,000 that he alleges that office has acknowledged
he is owed for overpayment of child support. The complaint presents neither a federal question

nor a basis for diversity jurisdiction because the parties are not of diverse citizenship. The

plaintiffs recourse lies, if at all, in the Superior Court of the District of Columbia. Accordingly,

the complaint will be dismissed.'

      

/ ,
Unit States District Judge
Date: April ['5 ,2()10

' A separate Order accompanies this Memorandum Opinion.